Citation Nr: 1118318	
Decision Date: 05/12/11    Archive Date: 05/17/11

DOCKET NO.  09-37 145A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma



THE ISSUE

Entitlement to Dependents' Educational Assistance (DEA) benefits under Chapter 35, Title 38, United States Code.



ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel






INTRODUCTION

The Veteran served on active duty from July 1966 to December 1988.  The appellant is his son.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a September 2008 decisional letter by the Muskogee, Oklahoma Department of Veterans Affairs (VA) Regional Office (RO).  


FINDINGS OF FACT

1.  Effective August 29, 2005, the Veteran was awarded a permanent and total rating for his service-connected disabilities and basic eligibility for Chapter 35 benefits.

2.  The appellant, who is the Veteran's son, first filed a claim for Chapter 35 DEA benefits in August 2008.

3.  The appellant was born in May 1979 and reached his 26th birthday in May 2005, prior to the effective date of the Veteran's permanent and total disability rating (and establishment of basic eligibility for Chapter 35 benefits based on his service).


CONCLUSION OF LAW

The appellant does not meet the legal criteria for establishing entitlement to DEA benefits under Chapter 35, Title 38, United States Code.  38 U.S.C.A. §§ 3501, 3512 (West 2002); 38 C.F.R. §§ 21.3040, 21.3041 (2010).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In the present case, no VCAA notice was sent to the appellant.  

The United States Court of Appeals for Veterans Claims (Court) has held that VCAA notification procedures do not apply in cases where the applicable chapter of Title 38 of the United States Code contains its own notice provisions.  See Barger v. Principi, 16 Vet. App. 132, 138 (2002).  VA educational programs contain their own provisions that address notification and assistance.  See 38 C.F.R. §§ 21.1031, 21.1032.  Pre-decisional notification is not necessary when a claim cannot be substantiated because there is no legal basis for the claim, or undisputed facts render the claimant ineligible for the claimed benefit (as is the case here).  38 C.F.R. § 21.1031(b).  

Legal Criteria, Factual Background, and Analysis

Basic eligibility for DEA benefits under Chapter 35 is established in one of several ways, including being a child of a veteran if the following conditions are met: (1a) the veteran died in service, or (1b) the veteran was discharged under conditions other than dishonorable; and (2) the veteran has a permanent and total service-connected disability; or (3) the veteran has a permanent and total service-connected disability in existence at the date of his death; or (4) the veteran died as a result of a service-connected disability.  38 U.S.C.A. §§ 3500, 3501, 3510; 38 C.F.R. §§ 3.807, 21.3021, 21.3030.  

Under 38 U.S.C.A. § 3512(a)(3); 38 C.F.R. § 21.3040(c) DEA benefits under Chapter 35 for a child of a veteran may not commence after the child reaches the age of 26.  Except for very limited circumstances (for the child of a veteran who already is receiving Chapter 35 benefits), none of which are here shown or alleged (See 38 C.F.R. § 20.3041 (g)(2)), eligibility for Chapter 35 benefits for the child of a veteran terminates with the child's 31st birthday.  38 C.F.R. § 20.2040(d). 

The appellant was born in May 1979; his 26th birthday was in May 2005 (and his 31st birthday was in May 2010).  Accordingly, he was 26 years of age prior to the date of VA's receipt of his August 2008 application for DEA benefits based on the Veteran's service.  As he exceeded the age limitation provided by law for commencement of Chapter 35 benefits (and now exceeds the age limitation for any eligibility for Chapter 35 benefits, for a person not already receiving such benefits) when he filed his application, his claim for Chapter 35 benefits must be denied as lacking entitlement under the law.  

The appellant's argument for the benefit sought is one that is essentially equitable in nature, i.e., that he be afforded an exception to the age limitation so that he can better take care of his father, the Veteran, who served valiantly in Vietnam.  Although the Board recognizes the sacrifices of the Veteran (reflected by his award of a total and permanent disability rating), the Board is bound by the statutes and regulations outlined above regarding eligibility for the receipt of Chapter 35 educational assistance benefits, and has no authority to grant a benefit that is not authorized by law on an equitable basis.  38 U.S.C.A. § 7104(c); 38 C.F.R. § 19.5.  

Accordingly, the Board must find that the appellant is not eligible to receive Chapter 35 VA educational assistance as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  



ORDER


The appeal to establish basic eligibility for VA DEA benefits under Chapter 35, Title 38, United States Code, is denied.  


____________________________________________
George R. Senyk 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


